Per Curiam.

Although the record indicates that the fracture suffered by the infant plaintiff was not very painful and that it healed without complications the award in the sum of $250 is deemed inadequate. The injury required a closed reduction operation under anaesthesia followed by a plaster cast on the arm extending from the knuckles to the elbow which the infant wore for two and a half weeks. The plaster cast was replaced by a fabric type cast cover for six weeks.
The judgment should be reversed and a new trial ordered, with $30 costs, unless plaintiff and defendant, within 10 days after service of a copy of the order entered hereon, stipulate to modify the judgment so as to increase the infant’s recovery to $750, in which event judgment as modified affirmed, without costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.